Case: 12-10645       Document: 00512209425         Page: 1     Date Filed: 04/16/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           April 16, 2013
                                     No. 12-10645
                                  Conference Calendar                      Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

STEVEN ARNOLD LAMBERT,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 1:11-CR-55-1


Before JOLLY, DENNIS, and PRADO, Circuit Judges.
PER CURIAM:*
       The attorney appointed to represent Steven Arnold Lambert has moved
for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
Cir. 2011). Lambert has filed a response. We have reviewed counsel’s brief and
the relevant portions of the record reflected therein, as well as Lambert’s
response. We concur with counsel’s assessment that the appeal presents no
nonfrivolous issue for appellate review. Accordingly, counsel’s motion for leave

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-10645   Document: 00512209425   Page: 2   Date Filed: 04/16/2013

                              No. 12-10645

to withdraw is GRANTED, counsel is excused from further responsibilities
herein, and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2. Lambert’s
motion for the appointment of new counsel is DENIED.




                                    2